Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered January 4, 1999, convicting him of robbery in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the trial court should have instructed the jury that evidence of guilt as to one criminal incident could not be considered evidence of guilt as to the other incident charged in the indictment (see People v Robbins, 239 AD2d 526; see also People v Davis, 195 AD2d 605; People v Lewis, 175 AD2d 885; CPL 470.05 [2]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Prudenti, P.J., Feuerstein, Friedmann and H. Miller, JJ., concur.